Name: Council Regulation (EEC) No 2054/93 of 19 July 1993 amending Regulation (EEC) No 2731/75 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat
 Type: Regulation
 Subject Matter: plant product;  prices;  consumption
 Date Published: nan

 Avis juridique important|31993R2054Council Regulation (EEC) No 2054/93 of 19 July 1993 amending Regulation (EEC) No 2731/75 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheat Official Journal L 187 , 29/07/1993 P. 0006 - 0007 Finnish special edition: Chapter 3 Volume 51 P. 0075 Swedish special edition: Chapter 3 Volume 51 P. 0075 COUNCIL REGULATION (EEC) No 2054/93 of 19 July 1993 amending Regulation (EEC) No 2731/75 fixing standard qualities for common wheat, rye, barley, maize, sorghum and durum wheatTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), and in particular Article 3 (4) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EEC) No 1766/92 provides that a target price, a threshold price and an intervention price are to be fixed at the same level for the main cereals; whereas, as a result it is no longer necessary to specify different qualitites of common wheat for the various types of price; Whereas since the threshold price is no longer derived from the target price, the standard quality fixed for the intervention price and the target price should also be aplied to the threshold price; Whereas Regulation (EEC) No 2731/75 (4) should therefore be consequentially amended, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2731/75 is hereby amended as follows: 1. Article 1 shall be replaced by the following: 'Article 1 The standard quality for which the intervention price, the target price and the threshold price for common wheat are fixed shall be defined in accordance with the following physical and technical criteria: 1. Physical quality criteria: (a) common wheat of a sound and fair merchantable quality, free from abnormal smell and live pests, of a colour specific to this cereal; (b) moisture content: 14 %; (c) total percentage of matter other than basic cereals, of unimpaired quality: 5 % of which: - percentage of broken grains: 2 %, - percentage of grain impurities: 1,5 % ("grain impurities" means shrivelled grains, grains of other cereals, grains damaged by pests, grains showing discolouration of the germ and grains heated by drying). - percentage of sprouted grains: 1 %, - percentage of miscellaneous impurities: 0,5 % ("miscellaneous impurities" consist of extraneous seeds, damaged grains, extraneous matter, husks, ergot, decayed grains, dead insects and fragments of insects); (d) specific weight: 76 kilograms per hectolitre; 2. technical quality criteria: - the dough from such wheat does not stick during the mechanical kneading process, - the protein content (N Ã  5,7), in terms of dry matter, is at least 11,5 %, - the Zeleny index is at least 25, - the Hagberg falling number is at least 230, including preparation (agitation) time of 60 seconds.' 2. 'In Articles 2, 3, 4, 4a and 5, the price and the intervention price' shall be repalced by 'the target price, the intervention price and the threshold price'; 3. In Article 6 (b), 'in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75' shall be replaced by 'in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1993. For the Council The President A. BOURGEOIS (1) OJ No L 181, 1. 7. 1992, p. 21. (2) OJ No C 194, 19. 7. 1993. (3) OJ No C 201, 26. 7. 1993. (4) OJ No L 281, 1. 11. 1975, p. 22. Regulation as last amended by Regulation (EEC) No 2094/87 (OJ No L 196, 17. 7. 1987, p. 1).